The opinion of the court was delivered by
Van Syckel, J.
The borough of Eatontown was incorporated by an act of the legislature passed April 23d, 1880. Pamph. L., p. 403.
The thirteenth section of that act provides that the legal *171voters of said borough, at each election for mayor and councilmen, shall by vote and upon the same ballot used in voting for such officers, designate an amount of money to be raised for borough purposes, not to exceed $1500 in any one year, which sum so designated, being certified upon.the returns of said election, shall be assessed and collected under the name of borough tax, by the same officers, and at the same time, and in the same manner as township taxes are or may hereafter be collected by law; provided that the same shall be assessed only upon the taxable property, real and personal, within the borough limits.
The first borough election was held October 5th, 1880, at which James Steen was elected mayor, and the sum of $500 was the amount designated by the vote to be raised for borough purposes.
The question in the case is, whether this sum of $500 can be collected with the township taxes for the year 1880.
The relator is now seeking to compel the assessor, by mandamus, to assess said sum in the borough with the taxes of that year.
Assessments are required to be made between May 20th and August 20th, in each year. Rev., p. 1140, § 1.
By the third section of the tax law, the assessors of the several townships meet September 15th, in each year, to adjust the quotas of their townships. By section 5, duplicates must be handed to the collector in fifteen days from September 15th.
By section 10, the collector must put up his tax notices on the 1st day of October.
The borough act requires the appropriation to be assessed at the same time and in the same manner as township taxes are collected.
The assessor, before this sum was voted, had completed his work and had no control over the assessment for 1880. He could not have made the assessment for this tax at the same time he made the assessment for township taxes, as the latter had been completed and passed out of his hands before the *172borough election was held. The assessor has no power to make a new assessment. The assessment he liad made against persons within the borough included their real estate within as well as that lying outside the borough limits, and therefore this tax cannot be imposed and collected without a new assessment.
The assessment cannot, under existing legislation, be made ' until the general assessment for 1881 is imposed.
The application of the relator is denied, with costs.